DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/05/2021. As directed by the amendment: no claims have been amended; claims 5, 12, 27-29 have been canceled; and no new claims have been added. Thus, claims 1-4, 6-11, 13-26, 30-31 are presently pending in this application.
Applicant’s amendments to drawings and specification have overcome the objections previously set forth in the office action mailed 10/05/2020.

Response to Arguments 
Applicant’s argument pages 10-12 of the remarks filed 02/05/2021 that Bacino fails to teach the limitation of “a scoring edge that extends along a length of the at least one blade with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade when the body is positioned over the entirety of the expandable element and the expandable element is expanded to circumferentially expand the body” since Bacino teaches that the cylindrical template 1020 thereof does not circumferentially expand to cause tangential-radial orientations of the rigid elements 1026 to change. Applicant’s argument has been fully considered and are not persuasive. Bacino teaches in figs. 10A-10B and pars. 0107-0108, the template 1020 is positioned over the balloon 1010 such that the rigid elements 1026 lies substantially flush with balloon 1010 at a first inflated state (fig. 10A) but pivots outward at second inflated state (fig. 10B). Therefore, Bacino teaches that the balloon 1010 is expanded initially to circumferentially expand the template 1020 and then the balloon is further expanded 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the body circumferentially expands to cause tangential-radial orientations of the scoring edge to change) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument page 12 of the remarks filed 02/05/2021 that there would not have been any apparent reason for one of ordinary skill in the art to combine teachings and/or suggestions of Eaton and Bacino. Applicant’s argument has been fully considered and are not persuasive. Eaton discloses a body 120 (fig. 2) positionable over an entirety of an expandable element 100 wherein the body 120 is configured to expand when the expandable element 100 is inflated. Bacino also teaches a body 1020 (figs. 10C-10D) positionable over an entirety of an expandable element 1010 wherein the body 120 is configured to expand when the expandable element 1010 is in its first inflated state. Bacino further teaches the scoring edge 1026 configured to change its orientation with a further inflation of the balloon 1010. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by Bacino, for the purpose of varying the amount of “abrasion” provided by the scoring edge to a surround tissue(s) during inflation of the expandable element (par. 0107 of Bacino).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, 15-17, 23, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (US 2011/0152905) in view of Bacino et al. (US 2013/0116655).
Regarding claim 1, Eaton discloses 
An exoskeleton device (120, fig. 2 with embodiment in figs. 7a-7b for element 120) configured for assembly with an elongated medical instrument (100/110, fig. 1a), the exoskeleton device (120) comprising: 
a body (120) positionable over an entirety (fig. 2 and par. 0012) of an expandable element (100) of the elongated medical instrument (100/110) and of enabling removal (pars. 0012 and 0050) of the expandable element (100) from the body (120), the body (120) including at least one blade (122/125. See par. 0054, 120 is a scoring structure; therefore, 120 includes at least one blade) that: 
is elongated (see figs. 2 and 7a-7b); 
is capable of being positioned at a radial position (see figs. 2-4) around a circumference of the expandable element (100) of the elongated medical instrument (100/110) (Examiner notes: see figs. 2-4, 120 is positioned substantially surrounding the circumference of 100); and 


Regarding claim 1, Eaton discloses the device as set forth above, except for the scoring edge with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade when the body is positioned over the entirety of the expandable element and the expandable element is expanded to circumferentially expand the body.
However, Bacino teaches a scoring edge (1026, figs. 10C-10D and pars. 0107-0108) with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade (longitudinal axis of 1020, see figs. 10C-10D and par. 0107) when the body (1020) is positioned over the entirety of the expandable element (1010) and the expandable element (1010) is expanded to circumferentially expand the body (1020) (see figs. 10C-10D and par. 0107, see also figs. 2B. Examiner notes: when the body 1020 is positioned over the entirety of the expandable element 1010 and the expandable element 1010 is expanded to circumferentially expand the body 1020, the scoring edge 1026 changes its orientation relative to a longitudinal axis of the blade of 1020 with a further inflation of the expandable element 1010 as discussed in par. 0107).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by Bacino, for the purpose of varying the amount of “abrasion” provided by the scoring edge to a surround tissue(s) during inflation of the expandable element (par. 0107 by Bacino).
Regarding claim 2, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the body (120, figs. 7a-7b) includes a plurality of blades (122/125, figs. 7a-7b, pars. 0047-0048, 0054) capable of being positioned at different radial positions around the circumference of the elongated medical 
Bacino further teaches the scoring edge (1026, figs. 10C-10D and pars. 0107-0108) with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade (longitudinal axis of 1020, see figs. 10C-10D and par. 0107) when the body (1020) is positioned over the entirety of the expandable element (1010) and the expandable element (1010) is expanded to circumferentially expand the body (1020) (see figs. 10C-10D and par. 0107, see also figs. 2B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by Bacino, for the purpose of varying the amount of “abrasion” provided by the scoring edge to a surround tissue(s) during inflation of the expandable element (par. 0107 by Bacino).
Regarding claim 3, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the body (120) is capable of: expanding when the expandable element (100) of the elongated medical instrument (100/110) is expanded (see figs. 13-14 and pars. 0010-0011 and 0051); and following use of the exoskeleton device (120), resiliently retracting (fig. 15 and par. 0052) when the expandable element (100) of the elongated medical instrument (100/110) is retracted from its expanded state (see figs. 13-15 and pars. 0010-0011 and 0051-0052).
Regarding claim 8, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the blade (122/125) comprises a conduit (par. 0053).
Regarding claim 9, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 8, wherein the body (120 with 122/125) comprises a hypotube (par. 0053) (Examiner notes: 122/125 is a cannula, see par. 
Regarding claim 10, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the blade (122/125) includes at least one pore (openings between members, see figs. 2 and 7a-7b) therethrough to enable fluid to flow to an exterior surface of the at least one exterior element (Examiner notes: the limitation “to enable fluid ... exterior element” is interpreted as functional limitation. 122/125 provides openings/pores between the members which allow fluid flow to the exterior surface of 122/124/125).
Regarding claim 11, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 8, wherein the blade (122/125) includes at least one opening (openings between members, see fig. 2) at a distal end of the conduit (distal end of 122/125) (see par. 0053 for 122/125 comprises conduits).
Regarding claim 15, Eaton discloses 
An exoskeleton device (120, fig. 2 with embodiment in figs. 7a-7b for element 120) for use with an elongated medical instrument (100/110, fig. 1a), comprising: 
a body (120) positionable over (fig. 2 and par. 0012) and removable from (pars. 0012 and 0050) an expandable element (100) of the elongated medical instrument (100/110), the body (120) comprising an elongated tubular element (120, par. 0053) capable of substantially surrounding the expandable element of the elongated medical instrument (Examiner notes: see figs. 2-4, 120 is positioned substantially surrounding the circumference of 100) and of circumferentially expanding upon expanding the expandable element (100) of the elongated medical instrument (100/110, figs. 2-4) and resiliently circumferentially contracting following use of the exoskeleton device (120) and retraction of the expandable element (100) from its expanded state (see figs. 13-15 and pars. 0010-0011 and 0051-0052), 

each blade of the plurality of blades comprising an elongated element (see figs. 2 and 7a-7b);
being positioned at different radial positions around a circumference of the body (120, see figs. 2 and 7a-7b); and 
each blade of the plurality of blades including a scoring edge (524 of 120, see figs. 5a-5g) that extends along a length of the blade (a length of 122/125).

Regarding claim 15, Eaton discloses the device as set forth above, except for the scoring edge with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade when the body is positioned over the entirety of the expandable element and the expandable element is expanded to circumferentially expand the body.
However, Bacino teaches a scoring edge (1026, figs. 10C-10D and pars. 0107-0108) with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade (longitudinal axis of 1020, see figs. 10C-10D and par. 0107) when the body (1020) is positioned over the entirety of the expandable element (1010) and the expandable element (1010) is expanded to circumferentially expand the body (1020) (see figs. 10C-10D and par. 0107, see also figs. 2B. Examiner notes: when the body 1020 is positioned over the entirety of the expandable element 1010 and the expandable element 1010 is expanded to circumferentially expand the body 1020, the scoring edge 1026 changes its orientation relative to a longitudinal axis of the blade of 1020 with a further inflation of the expandable element 1010 as discussed in par. 0107).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by 
Regarding claim 16, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 15, wherein the scoring edge (scoring edge of 120) comprises a cutting edge (scoring/cutting edge of 120).
Regarding claim 17, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 15, wherein the body (120) has a contracted state (figs. 13 and 15) in which the body (120) can engage an unexpanded portion of the elongated medical instrument (100/110) (see figs. 13-15 and pars. 0010-0011 and 0051-0052).
Regarding claim 23, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 15, wherein the body (120) can be used with elongated medical instruments (100/110) of a plurality of different diameters (see par. 0050).
Regarding claim 30, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, further comprising: a proximal portion (proximal portion of 120) capable of extending substantially to a proximal end (104) of the elongated medical instrument (100/110) (Examiner notes: see figs. 1a and 2, the proximal portion of 120 extends to proximal end 104 of the expandable element 100 of the elongated medical instrument 100/110).
Regarding claim 31, see claim 30.

Claims 7, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (US 2011/0152905) in view of Bacino et al. (US 2013/0116655) in further view of Konstantino et al. (US 2006/0259005)
Regarding claim 7, in the modified device of Eaton in view of Bacino, 

Eaton is silent about the elongated element being elongated polymer element.
However, Konstantino teaches the exoskeleton device 14 (fig. 2) comprising a plurality of exterior elements (19) wherein the plurality of exterior elements are elongated polymer element (par. 0081).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Easton’s plurality of exterior elements to be polymeric material, as taught by Konstantino. Such a modification would allow the user to optimize the property of the material for a specific application of the device.
Regarding claim 24, Eaton in view of Bacino discloses the exoskeleton device of claim 15, as set forth above, except for wherein the body can absorb a therapeutic agent, a medicament or another liquid.
However, Konstantino teaches the body 14 that can absorb a therapeutic agent, a medicament or another liquid (Examiner notes: the limitation “can absorb ... another liquid” is interpreted as functional limitation. Konstantino teaches the scoring element comprising an active substance and the active substance is incorporated in a polymeric carrier wherein the polymeric carrier is porous, see par. 0044. Therefore, the body 14 comprises a porous coating that is loaded with active substance and the body 14 is capable of absorb an active substance via the porous coating).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s exoskeleton device by adding a porous coating to the body of the exoskeleton device, as taught by Konstantino, for the purpose of providing sufficient structure to deliver the active substance to the luminal wall scored or cut by the scoring element (par. 0044 of Konstantino).
Regarding claim 25, Eaton in view of Bacino discloses the exoskeleton device of claim 15, as set forth above, except for the body carries a therapeutic agent or a medicament.
However, Konstantino teaches the body 14 that carries a therapeutic agent or a medicament (the scoring elements are coated or loaded with an active substance to be released into a blood vessel wall or stenotic region, see pars. 0044 and 0079).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s exoskeleton device by adding a porous coating to the body of the exoskeleton device, as taught by Konstantino, for the purpose of providing sufficient structure to deliver the active substance to the luminal wall scored or cut by the scoring element (pars. 0044 and 0079 of Konstantino).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783             
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783